RESPONSE TO PETITION EOR RE-HEARING.
Opinion by
Beatty, J.,
Lewis O. J., concurring.
Response to petition for re-hearing.
The first point made by respondents in their petition for re-hearing is, that this Court erred in supposing that the original suit was only for eight hundred and seventy-five feet of ground and not for 1,600 feet. After a careful examination of the original complaint, it still seems apparent to us the suit was for only eight hundred and seventy-five feet.
The complaint avers substantially that plaintiffs and their predecessors were in 1859 the owners of, and in the possession of eight hundred and seventy-five feet, undivided interest in a certain mining claim called the Cosser claim, which claim is more particularly described (here follows the description of a claim of 1,600 feet). That subsequently defendants entered on said claim and ousted plaintiffs therefrom, and then winds up with a prayer for the possession of the “ mining grounds aforesaid.”
*181The “ mining grounds aforesaid ” might mean those of which plaintiffs had been in possession, to wit: eight hundred and seventy-five feet, or it might'mean the whole 1,600 feet. But the gist of the complaint, the very wrong complained of, is that the defendants ousted plaintiffs ; ousted of what ? Why, doubtless, of eight hundred and seventy-five feet, in possession of which the plaintiffs had been.
There is no allegation in the complaint that plaintiffs were ever in possession of more than eight hundred and seventy-five feet, or that they ever had the right of possession to more.
One tenant in common may be in possession of the entire common property.
If in such case he be ousted by a trespasser who is a stranger to the title, we see no reason why, upon a proper complaint, he may not recover the entire premises from the trespasser.
But if he wishes to recover the whole, he must allege his possession of the whole and ouster therefrom ; or other facts clearly showing his intention to sue for the whole, and his right to such recovery.
Here there was nothing of the kind, and under the original complaint no recovery exceeding eight hundred and seventy-five feet could have been had.
Then, to amend the complaint so as to seek to recover 1,600 feet, was so to amend it as to introduce a new cause of action.
But, argues respondent, even if it was introducing a new element into the suit, and the Court below erred in so allowing, this error should be disregarded unless it produced, or reasonably might have produced, some detriment to the other side. And in connection with this proposition, petitioner asserts two secondary propositions: first, that if the action as to seven hundred and twenty-five feet was barred by the Statute of Limitations, that statute could have been pleaded to this part of the action embracing the seven hundred and twenty-five feet as readily as if there had been a separate action therefor ; and secondly, that no such plea could have been successfully introduced in this case, even if a separate action had been brought for the seven hundred and twenty-five feet.
To the first of these secondary propositions, we say the law may be as stated by counsel. Possibly, if defendants had been allowed *182time, their counsel might have found an authority for interposing the plea of the Statute of Limitations as to seven hundred and twenty-five feet. Yet it must be admitted that it is a complicated and not well settled question. The circumstances of this case, as far as shown in the record, indicate that if a separate action for the seven hundred and twenty-five feet had been brought, that plea-might have been successfully interposed. Hurried as counsel for defendants were in this case into their defense, they failed to interpose that plea, and a recovery is had against them, which probably never could have been had under more regular proceedings.
This Court cannot sanction such irregular, unprecedented and dangerous practices merely because there is a possibility that counsel on the other side may by great astuteness and readiness be able to ward off threatened dangers. The proceedings in Courts of justice should be as much simplified and as little complicated as possible. Such a practice as was indulged in in this case must inevitably lead to confusion, complication, uncertainty and injustice.
As to the other proposition, that the Statute of Limitations could not have been successfully interposed in this case, we confess that we are totally at a loss to comprehend the reasoning of the counsel.
Counsel state that the original plaintiffs, Winters and others, claimed under the Cosser title ; that the defendants claimed under the Buchanan & Smith location. That the possession of one tenant in common inures to the benefit of all his cotenants, etc., and asks: “ If Winters and others were in the actual possession in the proportion of eight hundred and seventy-five to 1,600 undivided of each and every inch of the ground, how is it possible for the Croesus Company to have been at the same time in the actual peaceable possession of any part of it under an adverse title ?” * *
“ If Winters and associates were in possession as alleged, and as found by the jury, of the premises in dispute, that possession was good for the other owners — unless adverse to them, of which there is no pretense — and would inure to their benefit. As long as Winters and associates so remained in possession there could be no ground for a plea of the statute by the defendant against their co-tenants.”
*183From this language one would suppose that Winters and other plaintiffs had always been in possession of eight hundred and seventy-five feet of the ground sued for.
But the plaintiffs’ complaint only avers that they were in possession in June, 1859, and remained in possession until ousted by plaintiff on the-day of-, 1863. The amended complaint was filed in May, 1865.
Now, if the ouster took place in the early part of May, 1863, or prior to that time, then Winters and his coplaintiffs had not been in possession of the eight hundred and seventy-five feet for more than two years, and there was no reason why the statute should not have run against the seven hundred and twenty-five feet.
Taking the original complaint as literally true, it does not negative the idea that the ouster was prior to May, 1863. But it is not unusual for lawyers to allege the ouster to have taken place just before the suit is brought, although, in fact, it may have been several years previous.
Whilst we have nothing positive in the record showing when the ouster did take place, if indeed there ever was an ouster, the facts that much work had been done and valuable improvements put on defendants’ claim would indicate that the ouster, if any, took place several years prior to November, 1863, when the original suit was brought. Certainly, the finding of the jury did not prove that Winters and his coplaintiffs were in possession of eight hundred and seventy-five feet when they brought their action. If they were, we don’t comprehend why they brought suit.
The next point which the petitioners seek to have reviewed is our decision as to the hoisting works. Petitioners urge that the hoisting works were between the walls of the vein, and attempt to show it in this way. They say the shaft connected with the hoisting works is entirely in vein matter from the top down, as shown by Mason, a witness for the defendants, and then put their argument in this form:
“ Every vein must necessarily have, and has, two walls, and all matter embraced within those walls and denominated ‘ vein matter,’ is a part of the vein. The hoisting house and machinery was upon, and the entire shaft in, vein matter. Therefore they were between the walls of the vein or ledge.”
*184By the same process of reasoning, it may be proved that a man is a horse. Every man is an animal, and every horse is an animal: therefore every man is a horse.
. Admitting that every vein has outside walls, and all matter between those walls is vein matter, it certainly does not prove that all vein matter is contained between two walls. Vein matter may certainly be removed from between its original walls either by artificial or natural means, and after such removal, it does not cease to be vein matter. When we say that certain substances are vein matter, we may mean that those substances are now a component part of some mineral vein, or that at some past time they did constitute a part of the substance of some vein. It is well known that what miners call vein matter frequently rolls down a mountain side to a great distance from its original location in the vein. By the action of water it is carried to still greater distances. The hoisting works in this case were on the side of a mountain.
They may have been on vein matter which had rolled down the mountain for an indefinite distance. There is certainly no satisfactory evidence to show those works were within the walls of the ledge sued for, and, therefore, the Sheriff, under a judgment for a quartz ledge, had no right to interfere with those works.
The fact that the original complaint sues for the ledge and two hundred feet on each side of it can make no difference. The case was not tried on that complaint; therefore, the first complaint has nothing to do with the question. This Court only decided the Sheriff had no right under that particular judgment to interfere with defendants’ hoisting works. It did not decide what would be the effect of a judgment for the lode and two hundred feet on each side thereof. That is a question not now before us.
Petitioners again go into a long argument to show that the use to which a thing is put may determine whether it is or not a fixture.
Admitting the - proposition to be true, we do not see its applicability to this case. A large building erected on the soil with steam engine, etc., for hoisting ores we fully admit to be a fixture. But a fixture to what ? To the soil on which it stands. The difficulty with plaintiffs here is, not that they failed to show that such a building was a fixture, (we are not aware that any one disputes that) but they failed to show any right of possession to the soil on which the build*185ing stands. If plaintiffs were entitled to the soil on which this building stands, they would have been entitled to the building if it had been erected to grind corn.
If they were not entitled to recover the soil, they could not recover the house standing thereon, although it was erected for the purpose (unlawful, perhaps, if you will) of taking ore from plaintiffs’ mine. The purpose for which a house is erected cannot change its locality. Nor can we see how. that purpose is to affect in any way the rights of plaintiffs to recover the ground on which it stands.
The petition for re-hearing is denied.